 Case 1:20-cv-08668-VM Document 49 Filed 10/30/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                   10/30/2020
NATIONAL COALITION ON BLACK CIVIC :
PARTICIPATION, et al.              :
                                   :
                    Plaintiffs,    :    20 Civ. 8668 (VM)
                                   :
     - against -                   :         ORDER
                                   :
JACOB WOHL, et al.                 :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.
      On October 30, 2020, the Court held two hearings on the

status of Defendants’ compliance with its October 28, 2020

Decision and Order (“October 28 Order,” Dkt. No. 38). During

the   second    hearing    on     this   issue,   the   Court   directed

Defendants to provide it with a status update of Defendants’

compliance by 3:00 p.m. In response, Defendants submitted a

letter stating that Defendants had retained the services of

DialMyCalls, which had completed the process of calling all

recipients of the prior robocalls and issuing the message

authorized     by   the   Court    during   the   second   hearing   (the

“Curative Message”). (See Dkt. No. 48.) Defendants represent

that they are in full compliance with the Court’s October 28

Order. (See id.)

      The    Court    finds       that   Defendants’    submission    is

insufficient to determine their compliance with its October

28 Order. For instance, Defendants’ supporting documentation



                                     1
 Case 1:20-cv-08668-VM Document 49 Filed 10/30/20 Page 2 of 3




does not indicate the content of the message transmitted. In

addition, although the documentation reflects that calls were

placed to 29,117 recipients, it is unclear what group the

29,117 recipients reflects. Previously, Defendants asserted

that the robocall message discussed in the October 28 Order

(the “Prior Robocall”) reached approximately 85,309 numbers,

and   of   that   number,    5,812       calls    made       contact   with    an

individual or voicemail system. (Dkt. No. 43.)

      Furthermore,     it    is     not      apparent       from   Defendants’

supporting documentation whether Defendants are in compliance

with the record-keeping provision of the October 28 Order,

which requires Defendants to maintain records “including a

copy of the communication, the name and contact information

of each person contacted, the content of the message, any

consents    obtained,       and     the       date     and     time    of     the

communication.” (Dkt. No. 38.)

      Accordingly, Defendants are directed to, by no later

than Saturday, October 31, 2020 at 3:00 p.m., explain the

discrepancy between the 29,117 recipients of today’s call and

the 85,309 numbers previously called; comply with the record-

keeping    provision    of        the       October    28     Order;    provide

documentary evidence sufficient to show the contents of the

message    transmitted;      and        provide       documentary      evidence

sufficient to demonstrate that the recipients of today’s call


                                        2
 Case 1:20-cv-08668-VM Document 49 Filed 10/30/20 Page 3 of 3




-- that is, the Curative Message -- were the recipients of

the Prior Robocall.

SO ORDERED:

Dated:    New York, New York
          30 October 2020

                                     ___________________________
                                            Victor Marrero




                                 3
